Order entered August 19, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00531-CV

                             JUAN CARLOS FLORES, Appellant

                                                V.

          CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-09-14912-H

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated June 3, 2014, we notified

Court Reporter Sharron Rankin the reporter’s record was overdue and directed her to file the

reporter’s record within thirty days. By order dated July 14, 2014, we again notified Ms. Rankin

the reporter’s record was overdue. We ordered Sharron Rankin, Official Court Reporter for the

160th Judicial District Court to file, within fifteen days, either (1) the reporter’s record, (2)

written verification that no hearings were recorded, or (3) written verification that appellant had

not paid for or made arrangements to pay for the record. To date, Ms. Rankin has not filed the

record or the required verification nor has she corresponded with the Court regarding the status

of the reporter’s record.
        Accordingly, this Court ORDERS Sharron Rankin, Official Court Reporter for the 160th

Judicial District Court to file, within TEN DAYS, either (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that appellant has not

requested the record or has not paid for or made arrangements to pay for the record or has been

found not to entitled to proceed without payment of costs. We expressly CAUTION Sharron

Rankin that failure to comply with this order may result in an order that she not sit as a court reporter

until she complies. We notify appellant that if we receive verification he has not requested, and

paid for or made arrangements to pay for the reporter’s record if he has not been found entitled

to proceed without payment of costs, we will order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c)

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:

Honorable Jim Jordan
Presiding Judge
160th Judicial District Court

Sharron Rankin
Official Court Reporter
160th Judicial District Court

All parties



                                                        /s/     CAROLYN WRIGHT
                                                                CHIEF JUSTICE